Citation Nr: 1627383	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-21 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for right calcaneal stress fracture.

2.  Entitlement to an initial disability rating in excess of 10 percent for left hip stress fracture.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service connected left hip and right calcaneal stress fractures.

4.  Entitlement to service connection for a right hip disability, to include as secondary to service connected left hip stress and right calcaneal stress fractures.

5.  Entitlement to service connection for right tibial stress fracture, to include as secondary to service connected left hip stress and right calcaneal stress fractures.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Jurisdiction was subsequently transferred to the Detroit, Michigan RO.  In that decision, the RO granted service connection for right calcaneal stress fracture, and assigned an initial noncompensable rating, and left hip stress fracture, and assigned a 10 percent disability rating, both effective April 4, 2008.  The RO also denied service connection for a right knee disability, a right hip disability, and right tibial stress fracture.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As to his service-connected disabilities, the Veteran contends that his service-connected right calcaneal stress fracture (right heel) and left hip stress fracture (left hip) are more disabling than the current ratings reflect.  See, e.g., Veteran's substantive appeal dated August 2011.  Specifically, he asserts that the severity of his right heel and left hip disabilities are not sufficiently addressed by the most recent VA examination in April 2011 and, thus, he requested a new VA examination to assess the current severity of his service-connected disabilities.  See representative's informal hearing presentation dated May 2016.  Given the length of time since the most recent VA examinations and the possibility of a change in the level of the disabilities that has been raised by the evidence of record, the Board will grant his request.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  Therefore, a remand is necessary to afford the Veteran a new VA examination to determine the current severity of his service-connected right heel and left hip disabilities.

In addition, in his August 2011 statement in support of claim, the Veteran indicated that he had difficulty working or seeking employment in part due to his service connected disabilities.  A claim for a TDIU is deemed to have been submitted as part of any claim for a higher initial rating or an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the RO previously denied a claim for a TDIU, the current TDIU claim is part and parcel of the claims for higher initial ratings currently on appeal and should be adjudicated by the AOJ in the first instance.

With regard to the right knee disability, the Veteran contends that it is due to his military service.  Alternatively, he asserts that his right knee disability is related to his service-connected left hip disability.  See, e.g., VA examination report dated April 2011. 

His service treatment records (STRs) document a report of right knee pain.  See STR, report of medical history, dated October 2007.  However, the evidence is unclear as to whether the Veteran has a current right knee disability.  For instance, while September 2008 x-ray and bone scan reports showed no abnormalities of the right knee, an October 2008 VA physician noted a possible right knee sprain.  Furthermore, the April 2011 VA examiner indicated that an April 2011 x-ray report revealed a significant right knee abnormality, and recommended that magnetic resonance imaging (MRI) should be obtained.  

As to the etiology of his claimed right knee disability, a September 2008 VA examiner opined that the Veteran's right knee disability is not related to his military service.  Notably, in the examiner's rationale for his negative nexus opinion, he noted the Veteran's statement that his right knee was over-compensating for his service-connected left hip.  The examiner's negative nexus opinion did not account for the Veteran' right knee complaints during service and failed to address whether the right knee disability is caused or aggravated by his service-connected left hip disability.  Thus, the evidence indicates that the Veteran may have a current right knee disability or persistent or recurrent symptoms of right knee disability, which may be associated with his service-connected left hip or right calcaneal stress fractures or with service.  The Veteran should therefore be afforded a VA examination to determine the nature and etiology of any current right knee disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As to the right hip disability, the Veteran claims that his right hip disability is related to military service.  

During service, the Veteran reported that he incurred a right hip stress fracture.  See STR, report of medical history, dated October 2007.  Notably, although STRs do not confirm that the Veteran did sustain a right hip stress fracture, a September 2008 VA examiner and VA post-service treatment providers note a history of an in-service right hip stress fracture.  Currently, VA x-ray reports and a bone scan show no abnormalities of the right hip; however, VA treatment providers note "possible" right hip bursitis.  See VA treatment reports dated October 2008 and September 2009.  As such, the evidence, in and since service, is unclear whether he has a current right hip disability.  Therefore, a VA examination is warranted to determine the nature and etiology of his claimed right hip disability, to include whether it is caused or aggravated by his service connected left hip or right calcaneal stress fracture.

Lastly, with respect to the right tibial stress fracture, the April 2011 VA examiner opined that the Veteran's currently diagnosed right tibial stress fracture is not related to his military service.  The examiner's only rationale for his negative nexus opinion was that the Veteran did not seek treatment for his right tibial stress fracture during service, and suggested that the Veteran could have a bone disease.  As the examiner did not provide a detailed rationale or consider the evidence in the VA treatment notes from September and October 2008, shortly after service, indicating that there were right tibia abnormalities, the Board finds that a new VA examination and opinion should be obtained upon remand to determine the etiology of the Veteran's right tibial stress fracture, to include whether it is caused or aggravated by his left hip or right calcaneal stress fracture.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since September 2009.  All such available documents should be associated with the claims file.

2.  Then, schedule the Veteran for a new VA examination as to the severity of his left hip and right calcaneal stress fractures.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should examine the Veteran and render findings in accordance with the currently applicable examination worksheet or disability benefits questionnaire.  Attention should be directed to loss of motion, functional loss due to pain, severity, and additional disability during flare-ups.  All opinions must be supported by a detailed rationale.


3.  Schedule the Veteran for a VA examination from an appropriate physician as to the etiology of any current right knee, right hip, and right tibial disability.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should first identify any current right knee, right hip, and right tibial disability, i.e., since the Veteran filed his claim in October 2007.  Then, as to any such disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is either (a) caused or (b) aggravated by his service-connected left hip or right calcaneal stress fractures.

The examiner should also indicate whether it is at least as likely as not that such disability is related to service.  The examiner should specifically comment on the right knee, right hip, and right tibia symptoms that were noted in the VA treatment records in September and October 2008, shortly after service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

4.  Thereafter, readjudicate the issues on appeal, to include adjudication of the issue of entitlement to a TDIU.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

